 

IMAGE METRICS, INC.
 
2010 STOCK INCENTIVE PLAN
 
1.           Purpose
 
The purpose of this 2010 Stock Incentive Plan (the “Plan”) of Image Metrics,
Inc. a Nevada corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).
 
2.           Eligibility
 
All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as such terms are defined and interpreted for
purposes of Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”), or any successor form) are eligible to be granted Awards
under the Plan.  Each person who is granted an Award under the Plan is deemed a
“Participant.”  “Award” means Options (as defined in Section 5), SARs (as
defined in Section 6), Restricted Stock (as defined in Section 7), Restricted
Stock Units (as defined in Section 7), Other Stock-Based Awards (as defined in
Section 8) and Cash-Based Awards (as defined in Section 8).
 
3.           Administration and Delegation
 
(a)           Administration by Board of Directors.  The Plan will be
administered by the Board.  The Board shall have authority to grant Awards and
to adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable.  The Board may construe and
interpret the terms of the Plan and any Award agreements entered into under the
Plan.  The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient and it shall be the sole and final judge of such expediency.  All
decisions by the Board shall be made in the Board’s sole discretion and shall be
final and binding on all persons having or claiming any interest in the Plan or
in any Award.
 
(b)           Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”).  All references
in the Plan to the “Board” shall mean the Board or a Committee of the Board to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee.
 

 
 

--------------------------------------------------------------------------------

 
 
4.           Stock Available for Awards
 
(a)          Number of Shares; Share Counting.
 
(1)          Authorized Number of Shares.  Subject to adjustment under Section
9, Awards may be made under the Plan for up to 2,547,578 shares of common stock,
US$0.001 par value per share, of the Company (the “Common Stock”), any or all of
which Awards may be in the form of Incentive Stock Options (as defined in
Section 5(b)).  Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
 
(2)          Share Counting.  For purposes of counting the number of shares
available for the grant of Awards under the Plan and under the sublimit
contained in Section 4(b):
 
(A)           all shares of Common Stock covered by SARs shall be counted
against the number of shares available for the grant of Awards under the Plan
and against the sublimits listed in the first clause of this Section
4(a)(2);  provided, however, that (i) SARs that may be settled only in cash
shall not be so counted and (ii) if the Company grants an SAR in tandem with an
Option for the same number of shares of Common Stock and provides that only one
such Award may be exercised (a “Tandem SAR”), only the shares covered by the
Option, and not the shares covered by the Tandem SAR, shall be so counted, and
the expiration of one in connection with the other’s exercise will not restore
shares to the Plan;
 
(B)           if any Award (i) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (ii) results in any Common Stock not being
issued (including as a result of an SAR that was settleable either in cash or in
stock actually being settled in cash), the unused Common Stock covered by such
Award shall again be available for the grant of Awards; provided, however, that
(1) in the case of Incentive Stock Options, the foregoing shall be subject to
any limitations under the Code, (2) in the case of the exercise of an SAR, the
number of shares counted against the shares available under the Plan and against
the sublimits listed in the first clause of this Section 4(a)(2) shall be the
full number of shares subject to the SAR multiplied by the percentage of the SAR
actually exercised, regardless of the number of shares actually used to settle
such SAR upon exercise and (3) the shares covered by a Tandem SAR shall not
again become available for grant upon the expiration or termination of such
Tandem SAR;
 
(C)           shares of Common Stock delivered (either by actual delivery,
attestation, or net exercise) to the Company by a Participant to (i) purchase
shares of Common Stock upon the exercise of an Award or (ii) satisfy tax
withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and
 
(D)           shares of Common Stock repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of shares available for future grant of Awards.
 

 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Sub-limit.  Subject to adjustment under Section 9, the following
sub-limit on the number of shares subject to Awards shall apply:
 
Section 162(m) Per-Participant Limit.  The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 2,000,000 per calendar year.  For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR shall be treated as a single
Award.  The per Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).
 
(c)           Substitute Awards.  In connection with a merger or consolidation
of an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Awards in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof.  Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan.  Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sublimits contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.
 
5.           Stock Options
 
(a)           General.  The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.
 
(b)           Incentive Stock Options.  An Option that the Board intends to be
an “incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of International Cellular
Accessories, any of International Cellular Accessories’ present or future parent
or subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code.  An Option that
is not intended to be an Incentive Stock Option shall be designated a
“Nonstatutory Stock Option.”  The Company shall have no liability to a
Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or if
the Company converts an Incentive Stock Option to a Nonstatutory Stock Option.
 
(c)           Exercise Price.  The Board shall establish the exercise price of
each Option and specify the exercise price in the applicable Option agreement.
The exercise price shall be not less than 100% of the fair market value per
share of Common Stock as determined by (or in a manner approved by) the Board
(“Fair Market Value”) on the date the Option is granted; provided that if the
Board approves the grant of an Option with an exercise price to be determined on
a future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date.
 

 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Duration of Options.  Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement; provided, however, that no Option will be granted
with a term in excess of 10 years.
 
(e)           Exercise of Options.  Options may be exercised by delivery to the
Company of a notice of exercise in a form (which may be electronic) approved by
the Company, together with payment in full (in the manner specified in Section
5(f)) of the exercise price for the number of shares for which the Option is
exercised.  Shares of Common Stock subject to the Option will be delivered by
the Company as soon as practicable following exercise.
 
(f)           Payment Upon Exercise.  Common Stock purchased upon the exercise
of an Option granted under the Plan shall be paid for as follows:
 
(1)           in cash or by check, payable to the order of the Company;
 
(2)           except as may otherwise be provided in the applicable Option
agreement or approved by the Board, in its sole discretion, by (i) delivery of
an irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding or (ii) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;
 
(3)           to the extent provided for in the applicable Option agreement or
approved by the Board, in its sole discretion, by delivery (either by actual
delivery or attestation) of shares of Common Stock owned by the Participant
valued at their Fair Market Value, provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;
 
(4)           to the extent provided for in the applicable Nonstatutory Stock
Option agreement or approved by the Board in its sole discretion, by delivery of
a notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of the Option
being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise.
 
(5)           to the extent permitted by applicable law and provided for in the
applicable Option agreement or approved by the Board, in its sole discretion, by
payment of such other lawful consideration as the Board may determine; or
 
(6)           by any combination of the above permitted forms of payment.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.           Stock Appreciation Rights
 

(a)           General.  The Board may grant Awards consisting of stock
appreciation rights (“SARs”) entitling the holder, upon exercise, to receive an
amount of Common Stock or cash or a combination thereof (such form to be
determined by the Board) determined by reference to appreciation, from and after
the date of grant, in the Fair Market Value of a share of Common Stock over the
measurement price established pursuant to Section 6(b).  The date as of which
such appreciation is determined shall be the exercise date.
 
(b)           Measurement Price.  The Board shall establish the measurement
price of each SAR and specify it in the applicable SAR agreement.  The
measurement price shall not be less than 100% of the Fair Market Value on the
date the SAR is granted; provided that if the Board approves the grant of an SAR
effective as of a future date, the measurement price shall be not less than 100%
of the Fair Market Value on such future date.
 
(c)           Duration of SARs.  Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.
 
(d)           Exercise of SARs.  SARs may be exercised by delivery to the
Company of a notice of exercise in a form (which may be electronic) approved by
the Company, together with any other documents required by the Board.
 
7.           Restricted Stock; Restricted Stock Units
 
(a)           General.  The Board may grant Awards entitling recipients to
acquire shares of Common Stock (“Restricted Stock”), subject to the right of the
Company to repurchase all or part of such shares at their issue price or other
stated or formula price (or to require forfeiture of such shares if issued at no
cost) from the recipient in the event that conditions specified by the Board in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).
 
(b)           Terms and Conditions for All Restricted Stock Awards.  The Board
shall determine the terms and conditions of a Restricted Stock Award, including
the conditions for vesting and repurchase (or forfeiture) and the issue price,
if any.
 
(c)           Additional Provisions Relating to Restricted Stock.
 
(1)           Dividends.  Unless otherwise provided in the applicable Award
agreement, any dividends (whether paid in cash, stock or property) declared and
paid by the Company with respect to shares of Restricted Stock (“Accrued
Dividends”) shall be paid to the Participant only if and when such shares become
free from the restrictions on transferability and forfeitability that apply to
such shares.  Each payment of Accrued Dividends will be made no later than the
end of the calendar year in which the dividends are paid to stockholders of that
class of stock or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying shares of Restricted Stock.
 

 
-5-

--------------------------------------------------------------------------------

 
 
(2)           Stock Certificates. The Company may require that any stock
certificates issued in respect of shares of Restricted Stock, as well as
dividends or distributions paid on such Restricted Stock, shall be deposited in
escrow by the Participant, together with a stock power endorsed in blank, with
the Company (or its designee). At the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or if the Participant has died,
to his or her Designated Beneficiary. “Designated Beneficiary” means (i) the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.
 
(d)          Additional Provisions Relating to Restricted Stock Units.
 
(1)           Settlement.  Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company one share of Common
Stock or (if so provided in the applicable Award agreement) an amount of cash
equal to the Fair Market Value of one share of Common Stock.  The Board may, in
its discretion, provide that settlement of Restricted Stock Units shall be
deferred, on a mandatory basis or at the election of the Participant in a manner
that complies with Section 409A of the Code.
 
(2)           Voting Rights.  A Participant shall have no voting rights with
respect to any Restricted Stock Units.
 
(3)           Dividend Equivalents.  The Award agreement for Restricted Stock
Units may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”).  Dividend
Equivalents may be paid currently or credited to an account for the Participant,
may be settled in cash and/or shares of Common Stock and may be subject to the
same restrictions on transfer and forfeitability as the Restricted Stock Units
with respect to which paid, in each case to the extent provided in the Award
agreement.
 
8.           Other Stock-Based and Cash-Based Awards
 
(a)           General.  Other Awards of shares of Common Stock, and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based-Awards”).  Such Other Stock-Based Awards shall
also be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled.  Other Stock-Based Awards may be paid in shares of Common
Stock or cash, as the Board shall determine.  The Company may also grant other
Awards denominated in cash rather than shares of Common Stock (“Cash-Based
Awards”).
 
(b)           Terms and Conditions.  Subject to the provisions of the Plan, the
Board shall determine the terms and conditions of each Other Stock-Based Award
or Cash-Based Award, including any purchase price applicable thereto.
 

 
-6-

--------------------------------------------------------------------------------

 
 
9.           Adjustments for Changes in Common Stock and Certain Other Events
 
(a)           Changes in Capitalization.  In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under the Plan, (ii) the share counting rules and sublimits set forth in
Sections 4(a) and 4(b), (iii) the number and class of securities and exercise
price per share of each outstanding Option, (iv) the share and per-share
provisions and the measurement price of each outstanding SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (vi) the share and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board.  Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
 
(b)          Reorganization Events.
 
(1)          Definition.  A “Reorganization Event” shall mean:  (a) any merger
or consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
 
(2)          Consequences of a Reorganization Event on Awards Other than
Restricted Stock.
 
(A)           In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock on such terms as the Board
determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant):  (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unexercised Awards will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant (to the extent then exercisable) within a
specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to Participants
with respect to each Award held by a Participant equal to (A) the number of
shares of Common Stock subject to the vested portion of the Award (after giving
effect to any acceleration of vesting that occurs upon or immediately prior to
such Reorganization Event) multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) the exercise, measurement or purchase price of such
Award and any applicable tax withholdings, in exchange for the termination of
such Award, (v) provide that, in connection with a liquidation or dissolution of
the Company, Awards shall convert into the right to receive liquidation proceeds
(if applicable, net of the exercise, measurement or purchase price thereof and
any applicable tax withholdings) and (vi) any combination of the foregoing.  In
taking any of the actions permitted under this Section 9(b)(2), the Board shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.
 

 
-7-

--------------------------------------------------------------------------------

 
 
(B)           Notwithstanding the terms of Section 9(b)(2)(A), in the case of
outstanding Restricted Stock Units that are subject to Section 409A of the Code:
(i) if the applicable Restricted Stock Unit agreement provides that the
Restricted Stock Units shall be settled upon a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), and the
Reorganization Event constitutes such a “change in control event”, then no
assumption or substitution shall be permitted pursuant to Section 9(b)(2)(A)(i)
and the Restricted Stock Units shall instead be settled in accordance with the
terms of the applicable Restricted Stock Unit agreement; and (ii) the Board may
only undertake the actions set forth in clauses (iii), (iv) or (v) of Section
9(b)(2)(A) if the Reorganization Event constitutes a “change in control event”
as defined under Treasury Regulation Section 1.409A-3(i)(5)(i) and such action
is permitted or required by Section 409A of the Code; if the Reorganization
Event is not a “change in control event” as so defined or such action is not
permitted or required by Section 409A of the Code, and the acquiring or
succeeding corporation does not assume or substitute the Restricted Stock Units
pursuant to clause (i) of Section 9(b)(2)(A), then the unvested Restricted Stock
Units shall terminate immediately prior to the consummation of the
Reorganization Event without any payment in exchange therefor.
 
(C)           For purposes of Section 9(b)(2)(A)(i), an Award (other than
Restricted Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
 

 
-8-

--------------------------------------------------------------------------------

 
 
(3)           Consequences of a Reorganization Event on Restricted Stock.  Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment.  Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.
 
(c)          Change in Control Events.
 
(1)          Definition.  A “Change in Control Event” shall mean
 
(A)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act) 30% or more of either (x) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control Event: (1) any
acquisition directly from the Company (2) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (C) of this definition; or
 
(B)           a change in the composition of the Board that results in the
Continuing Directors (as defined below) no longer constituting a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (x) who was a member of the Board on the date of the initial adoption
of the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
 

 
-9-

--------------------------------------------------------------------------------

 
 
(C)           the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
 
(D)           the liquidation or dissolution of the Company.
 
(2)          Effect on Options and SARs.  Notwithstanding the provisions of
Section 10(b), effective immediately prior to a Change in Control Event, except
to the extent specifically provided to the contrary in the instrument evidencing
any Option or SAR or any other agreement between a Participant and the Company,
all Options and SARs then outstanding shall automatically become immediately
exercisable in full.
 
(3)          Effect on Restricted Stock.  Notwithstanding the provisions of
Section 10(b), effective immediately prior to a Change in Control Event, except
to the extent specifically provided to the contrary in the instrument evidencing
the Restricted Stock or any other agreement between a Participant and the
Company, all restrictions and conditions on all Restricted Stock
then-outstanding shall automatically be deemed terminated or satisfied.
 
(4)          Effect on Restricted Stock Units.  Notwithstanding the provisions
of Section 9(b), effective immediately prior to a Change in Control Event,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Unit Award or any other agreement between a
Participant and the Company, all restrictions and conditions on all Restricted
Stock Units then outstanding shall automatically be deemed terminated and
satisfied; provided, however, that for any Restricted Stock Units that are not
exempt from Section 409A of the Code, if the Change in Control Event does not
also constitute a “change in control event” within in the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i), and the acquiring or succeeding
corporation does not agree to assume or substitute the Restricted Stock Units,
then the unvested Restricted Stock Units shall terminate upon the Change in
Control Event without any payment in exchange therefor.
 

 
-10-

--------------------------------------------------------------------------------

 
 
(5)          Effect on Other Stock-Based Awards.  The Board may specify in an
Award agreement at the time of grant or otherwise the effect of a Change in
Control on an Other Stock-Based Award.
 
(6)          Section 409A.  The definition of Change in Control Event for
purposes of the Plan is intended to conform to the description of “Change in
Control Events” in Treasury Regulation section 1.409A-3(i)(5), or in subsequent
IRS guidance describing what constitutes a change in control event for purposes
of Section 409A of the Code when the Award is subject to Section 409A.
Accordingly, no Change in Control Event will be deemed to provide for
acceleration of payment with respect to a transaction or event described in this
Section 10(c) unless the transaction or event would constitute a “Change in
Control Event” as described in Treasury Regulation section 1.409A-3(i)(5), or in
subsequent IRS guidance under Section 409A of the Code.
 
10.          General Provisions Applicable to Awards
 
(a)          Transferability of Awards.  Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award.  References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.  For the avoidance of doubt, nothing contained in this
Section 10(a) shall be deemed to restrict a transfer to the Company.
 
(b)          Documentation.  Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine.  Each Award may
contain terms and conditions in addition to those set forth in the Plan.
 
(c)          Board Discretion.  Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award.  The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
 

 
-11-

--------------------------------------------------------------------------------

 
 
(d)          Termination of Status.  The Board shall determine the effect on an
Award of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
 
(e)          Withholding.  The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
(including UK National Insurance Contributions) before the Company will deliver
stock certificates or otherwise recognize ownership of Common Stock under an
Award.  The Company may decide to satisfy the withholding obligations through
additional withholding on salary or wages.  If the Company elects not to or
cannot withhold from other compensation, the Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations.  Payment of withholding
obligations is due before the Company will issue any shares on exercise, vesting
or release from forfeiture of an Award or at the same time as payment of the
exercise or purchase price, unless the Company determines otherwise.  If
provided for in an Award or approved by the Board in its sole discretion, a
Participant may satisfy such tax obligations in whole or in part by delivery
(either by actual delivery or attestation) of shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value; provided, however, except as otherwise provided by the Board, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).  Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
 
(f)          Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option.  The Participant’s consent to such action shall be required unless (i)
the Board determines that the action, taking into account any related action,
does not materially and adversely affect the Participant’s rights under the Plan
or (ii) the change is permitted under Section 9.
 
(g)          Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.
 

 
-12-

--------------------------------------------------------------------------------

 
 
(h)           Acceleration.  The Board may at any time provide that any Award
shall become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
 
11.          Miscellaneous
 
(a)           No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award by virtue of the adoption of the Plan, and
the grant of an Award shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company.  The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
 
(b)           No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
 
(c)           Effective Date and Term of Plan.  The Plan shall become effective
on the date the Plan is approved by the Company’s stockholders (the “Effective
Date”).  No Awards shall be granted under the Plan after the expiration of 10
years from the Effective Date, but Awards previously granted may extend beyond
that date.
 
(d)           Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time provided that to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by Section
162(m).  In addition, if at any time the approval of the Company’s stockholders
is required as to any other modification or amendment under Section 422 of the
Code or any successor provision with respect to Incentive Stock Options, the
Board may not effect such modification or amendment without such
approval.  Unless otherwise specified in the amendment, any amendment to the
Plan adopted in accordance with this Section 11(d) shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment, taking
into account any related action, does not materially and adversely affect the
rights of Participants under the Plan.
 
(e)           Authorization of Sub-Plans (including for Grants to non-U.S.
Employees).  The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions.  The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable.  All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.
 

 
-13-

--------------------------------------------------------------------------------

 
 
(f)           Compliance with Section 409A of the Code. Except as provided in
individual Award agreements initially or by amendment, if and to the extent any
portion of any payment, compensation or other benefit provided to a Participant
in connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance with
its procedures, by which determination the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A of the Code) (the “New Payment Date”), except as Section 409A of the Code
may then permit.  The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.
 
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.
 
(g)           Limitations on Liability. Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company.  The Company will indemnify and hold harmless each director,
officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.
 
(h)           Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Nevada, excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than the
State of Nevada.
 

 
-14-

--------------------------------------------------------------------------------

 

INTERNATIONAL CELLULAR ACCESSORIES
 
2010 STOCK INCENTIVE PLAN
 
CALIFORNIA SUPPLEMENT
 
Pursuant to Section 11(e) of the Plan, the Board has adopted this supplement for
purposes of satisfying the requirements of Section 25102(o) of the California
Law:
 
Any Awards granted under the Plan to a Participant who is a resident of the
State of California on the date of grant (a “California Participant”) shall be
subject to the following additional limitations, terms and conditions:
 
1.
Additional Limitations on Options.

 
(a)           Maximum Duration of Options.  No Options granted to California
Participants shall have a term in excess of 120 months measured from the Option
grant date.
 
(b)           Minimum Exercise Period Following Termination.  Unless a
California Participant’s employment is terminated for cause (as defined by
applicable law, the terms of any contract of employment between the Company and
such Participant, or in the instrument evidencing the grant of such
Participant’s Option), in the event of termination of employment of such
Participant, such Participant shall have the right to exercise an Option, to the
extent that he or she was otherwise entitled to exercise such Option on the date
employment terminated, until the earlier of: (i) at least six months from the
date of termination, if termination was caused by such Participant’s death or
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code), (ii) at least 30 days from the date of termination, if termination was
caused other than by such Participant’s death or “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code) and (iii) the
Option expiration date.
 
2.           Additional Limitations.
 
The terms of all Awards granted to a California Participant under Section 7 of
the Plan shall comply, to the extent applicable, with Section 260.140.41,
Section 260.140.42 Section 260.140.45 and Section 260.140.46 of the California
Code of Regulations.
 
3.           Additional Limitations on Timing of Awards.
 
No Award granted to a California Participant shall become exercisable, vested or
realizable, as applicable to such Award, unless the Plan has been approved by
the holders of a majority of the Company’s outstanding voting securities by the
later of (i) within 12 months before or after the date the Plan was adopted by
the Board or (ii) prior to or within 12 months of the granting of any Award to a
California Participant.
 

 
-15-

--------------------------------------------------------------------------------

 